On
behalf of my delegation and on my own behalf, I
extend my sincere congratulations to you, Sir, on your
well-deserved election to the prestigious presidency of
the General Assembly at this session. I assure you of
my entire delegation’s unwavering support for you in
your noble work.
I also pay tribute to your predecessor, Mr. Julian
Robert Hunte, for his excellent guidance of the work of
the Assembly at the fifty-eighth session.
I also take this opportunity once again to
congratulate Secretary-General Kofi Annan on his
ongoing dedication and courage in discharging his
responsibilities. I thank him for his ever-growing and
resolute support for the cause of peace and security
throughout the world and in my country, Burundi, in
particular.
When the Security Council adopted resolution
1545 (2004) authorizing the deployment of the United
Nations Operation in Burundi, the United Nations
made a real contribution to the peace process in my
country, which two months later is now drawing
towards the final phase of that process.
The signing of the Arusha Peace and
Reconciliation Agreement for Burundi on 28 August
2000 was a decisive step forward in the peace process
in my country, which since 1993 had been devastated
by the longest crisis in its history, even jeopardizing
the very existence of the nation. The Agreement
ushered in a new era of calm and a gradual return to
peace with the conclusion of ceasefire agreements with
the armed political movements, especially since the
signing on 16 November 2003 of a comprehensive
ceasefire agreement with the main rebel movement
Conseil national pour la défense de la démocratie-
Forces nationales pour la défense de la démocratie.
Today, calm has descended throughout almost all
our national territory because we have acted on our
firm commitment to implement the agreements. Fully
inclusive institutions have gradually been established
and we are now preparing to enter the post-transition
era with elected institutions, to the satisfaction of our
people and that of the international community.
We wish to send the strong message that we are
resolved to break the logic of violence and to support
the restoration of peace, reconciliation, democracy and
development in our country. We also protect and
strengthen peace and security by integrating the
fighters from the armed movements into the security
and defence forces that we will need to establish our
national army and police force, to the comfort of all.
The process will be complemented by the disarmament,
demobilization and reintegration of ex-combatants and
troops not included in the integration process.
The disarmament, demobilization and
professional or social reintegration programme is
coordinated at the uppermost level by the highest
authorities of our country, including the ministries
concerned and representatives of the World Bank, the
army and the armed movements. The programme is
currently in its first phase, bringing the combatants
together into agreed zones. Those combatants will very
shortly be transferred to the sites identified for their
cantonment, while the Government troops will remain
in their barracks. We already have in place a precedent
for the integration of the forces, having created a
special institutional protection brigade on 1 July.
Moreover, mixed military units have begun training in
a pilot centre with a view to establishing the national
defence force. This approach is intended to correct the
ethnic and regional imbalances that have often been
observed in our country and that have constituted the
source of the social and political conflict that has
brought us so much suffering.
The demobilization sites are ready, but we face a
terrible shortage of material and financial resources to
pay for the increase in the numbers of people we will
have to handle in the first few years before progressive
demobilization ends. We must recall that
demobilization and disarmament will make a real
contribution to creating a security environment
conducive to the organization of free, democratic,
transparent and honest elections.
The draft post-transition constitution, which will
serve as the basis for organizing the elections, and
other legal and administrative texts were discussed at
great length among the politicians in the President’s
circle and at the levels of mediation and heads of State
of the subregion. Some provisions on power-sharing
that did not enjoy unanimous support were upheld by
20 of 30 political parties and endorsed by the twenty-
second summit of heads of State of the subregion. They
were then included in the draft constitution, which was
adopted unanimously by our Parliament, with a 70-per
cent attendance rate, on 17 September. We have
7

scheduled a referendum on the draft constitution for 20
October.
Thus, despite the opposition of some political
parties, we believe that Burundi will soon have a post-
transition constitution and other legal texts that are
customary in democratic countries. We are placing our
faith in the Independent National Electoral
Commission established to organize the technical
aspects of the elections. We would stress that the
Commission will succeed only if we obtain the support
of our external bilateral and multilateral partners. We
sincerely thank those who have already pledged their
assistance, and we would urge others to follow suit.
The efforts to maintain peace are still being
resisted by the Palipehutu-Forces nationales de
liberation movement, which still refuses to come to the
negotiating table. Following the movement’s
involvement in the assassination of Papal Nuncio
Monsignor Courtney and in the massacre of Congolese
refugees in Gatumba and elsewhere, the summit of
heads of State of the regional initiative on Burundi,
meeting in Dar-es-Salaam, classified it as a terrorist
organization and recommended that the United Nations
and the African Union take the appropriate restrictive
measures. Here, I would like to urge the United
Nations to support the decisions taken at that regional
summit and thus to follow the lead of the African
Union, which has already responded favourably to that
appeal. I also take this opportunity to thank the heads
of State of the subregion and the mediators for the
support that they have constantly provided to the
Burundian peace process.
As everyone knows, security concerns are
unfortunately not limited to within my country’s
borders. The security of Burundi affects that of the
Democratic Republic of the Congo, Rwanda and
Tanzania. In the light of that interdependence, an
international conference on peace, security, democracy,
economic development and regional integration in the
Great Lakes region is scheduled for November in
Dar es Salaam. That conference will undoubtedly have
a positive effect on the countries concerned. I have the
firm conviction that it will promote a new dynamic of
peace in the entire subregion so that we can bury the
hatchet of war and turn resolutely towards the integral
and integrated development of our peoples.
The efforts to contain and resolve the many
conflicts that continue to shake the African continent
are very instructive. First of all, the African countries
and the African Union have shown their political will
and their resolve to manage their own problems,
despite an obvious shortage of resources. Therefore, it
is time to call for the substantial strengthening of
international support provided to the African Union
and for much more active cooperation between the
African Union and the United Nations on conflict
prevention and the restoration of peace. Moreover, the
various approaches have shown us that the quest for
peace must be inclusive, not deliberately excluding
anyone. That is a sensible and productive approach.
Such joint action is something we hope the
Organization can do — particularly now, when
multilateralism seems to be recovering from recent
difficult ordeals. We must therefore remain united to
preserve the cherished ideals bequeathed to us by the
founders of the United Nations and enthusiastically
reaffirmed in the Millennium Declaration.
A much more cohesive and shared action under
the banner of the United Nations is thus essential at the
present time, marked by the complexity of the
challenges we are called to face, such as nebulous
international terrorism, which is more of a threat to
peace, stability and the safety of our borders than ever
before; the risk of the proliferation of small arms and
light weapons; and prostitution and the illicit trade in
human persons, whose effects are both cruel and
devastating to human rights, particularly children’s
rights.
Cohesion undoubtedly implies a carefully
planned effort. In that regard, we welcome the
Secretary-General’s initiative to establish a High-Level
Panel on Threats, Challenges and Change. Its
conclusions will serve as beacons to us as we seek to
humanize international relations and to promote a
world of solidarity and development compatible with
the environment.
The complexity of the current challenges
justifies — now more than ever before — the urgent,
long-awaited reform of the Organization. We welcome
the steps already taken to streamline the working
methods of the General Assembly and the reforms
already initiated within the Secretariat with a view to
adapting the Organization’s internal structures and
culture to new expectations and challenges. We hope
that the same dynamic will be applied to Security
Council reform so that it will soon become a reality.
8

Attaining the Millennium Development Goals is a
challenge for us all. Experts suggest that the efforts
already undertaken are not equal to the task. Therefore,
we must sharpen our focus by mobilizing more of the
necessary resources.
Our moral and historic responsibility to future
generations is particularly great in the fight against
HIV/AIDS. Entire families have been decimated,
millions of children have been orphaned and elderly
persons are abandoned, alone and defenceless. It is the
family structure that is disintegrating, and that is
horrible to see. It is our common responsibility to unite
our forces to wipe out this pandemic, which knows no
borders and threatens the very survival of the human
race. We have no right to fail.
In the economic area, we know the unbearable
situation of the peoples in the least developed
countries, who are trapped in abject poverty. In that
regard, my delegation urges the international
community to work together in implementing the
Brussels Programme of Action. From that perspective,
debt relief, more flexible conditions for joining the
Heavily Indebted Poor Countries Initiative, an increase
in official development assistance and the opening up
of international markets deserve careful attention.
The international community cannot remain
indecisive on the issue of agricultural subsidies in
industrialized countries that distort the rules of the
game of free competition and considerably reduce the
opportunities for poor countries to develop.
Africa has enormous natural resources, yet
poverty, diseases and suffering of every kind ravage it
more than they do other continents. By forming the
New Partnership for Africa’s Development, Africans
have committed themselves to promoting good
political and economic governance — a prerequisite
for sustainable development. The priorities are already
identified, sector by sector, and the subregional
structures are being further strengthened. Yet the
success of the efforts currently under way will depend
not only on the resolve of Africans themselves, but
also on the level of solidarity offered by the
international community.
The twentieth century and the beginning of the
twenty-first century have witnessed important forums
in which the world’s leaders have made decisive
commitments in various areas affecting human
security, in the profound sense of the term. Those
commitments, which have given rise to much hope
throughout the world, have been implemented only
partially. It is our hope that the high-level plenary
meeting scheduled for 2005 will be able to breathe new
life into the implementation of the commitments made,
for the happiness and prosperity of present and future
generations.